Name: 97/199/EC: Commission Decision of 25 March 1997 laying down the animal health requirements and the veterinary certification for the import of petfood in hermetically sealed containers from certain third countries which use alternative heat treatment systems and amending Decision 94/309/EC (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: processed agricultural produce;  trade;  health;  cooperation policy;  tariff policy;  agricultural activity
 Date Published: 1997-03-26

 Avis juridique important|31997D019997/199/EC: Commission Decision of 25 March 1997 laying down the animal health requirements and the veterinary certification for the import of petfood in hermetically sealed containers from certain third countries which use alternative heat treatment systems and amending Decision 94/309/EC (Text with EEA relevance) Official Journal L 084 , 26/03/1997 P. 0044 - 0048COMMISSION DECISION of 25 March 1997 laying down the animal health requirements and the veterinary certification for the import of petfood in hermetically sealed containers from certain third countries which use alternative heat treatment systems and amending Decision 94/309/EC (Text with EEA relevance) (97/199/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 92/118/EEC of 17 December 1992 laying down animal health requirements governing trade in and imports into the Community of products not subject to the said requirements laid down in specific Community rules referred to in Annex A (I) to Directive 89/662/EEC and, as regards pathogens, in Directive 90/425/EEC (1), and as last amended by Directive 96/90/EC (2), and in particular Article 10 (2) (c) and (3) (a) thereof,Whereas Chapter 4 of Annex I to Directive 92/118/EEC lays down requirements for the importation of petfood containing low-risk materials within the meaning of Council Directive 90/667/EEC (3), as amended by Directive 92/118/EEC;Whereas Commission Decision 94/278/EC (4), as last amended by Decision 96/344/EC (5), has laid down a list of third countries from which Member States shall authorize the importation of petfood;Whereas Commission Decision 94/309/EC (6), as last amended by Decision 96/106/EC (7), has laid down the import requirements for certain petfood and certain untanned edible products for pets;Whereas the implementation of Decision 94/309/EC was last postponed by Decision 96/106/EC because the application would have led to difficulties as regards the importation of petfood in hermetically sealed containers which may contain processed animal protein derived from high-risk material that has been produced by using alternative heat treatment systems;Whereas it is appropriate to authorize the imports of certain petfoods in hermetically sealed containers which may contain processed animal protein derived from high risk material produced by using alternative heat-treatment systems;Whereas Commission Decision 96/449/EC (8), amongst others, requires animal protein derived from mammalian waste to be subjected to a heat-treatment of at least 133 °C throughout its substance for a minimum of 20 minutes at a pressure of 3 bar, with a particle size prior to processing of not more than 5cm; whereas it is therefore appropriate to limit the import of above-mentioned petfoods, which contain animal protein derived from non-mammalian waste only;Whereas Decision 94/309/EC has to be amended accordingly;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 1. Member States shall authorize the importation of petfood, from third countries listed in Annex A, in hermetically sealed containers which may contain processed animal protein derived from high-risk material not intended for human consumption, if it is accompanied by a health certificate as set out in Annex B.2. The health certificate referred to in paragraph 1 shall consist of one sheet and shall be completed in at least one official language of the Member State carrying out import checks.Article 2 1. Processed animal protein derived from high-risk material and included in products mentioned in Article 1 (1) must have been produced according to the following standards:(a) - the raw material is heated to at least 133 °C throughout its substance for a minimum of 20 minutes at a pressure of three bars, with a particle size prior to processing of not more than 5 centimetresor- if the raw material is not of mammalian origin, a system or a combination of systems described in the Annex to Commission Decision 92/562/EEC (9) may be used. Such systems may be used under condition that the process has been sampled on a daily basis over a period of one month and is in compliance with the microbiological standards laid down in Annex II, Chapter III (1) and (2) of Council Directive 90/667/EEC (10);(b) details of the critical control points are recorded and maintained so that the owner, operator or his representative and, as necessary, the competent authority can monitor the operation of the plant. The information to be recorded and monitored shall include the particle size, critical temperature and, as appropriate, the absolute time, pressure profile, raw material feed-rate and fat recycling rate.2. Processed animal protein derived from high-risk material and included in products mentioned in Article 1 (1) must have been produced in a plant which is approved by the competent authority of a Member State or a third country listed in Annex A to fulfil the conditions set out in paragraph 1.Article 3 1. Third countries that use the certificate referred to in Annex B shall inform the Commission of:(a) the legal power of the veterinary service to inspect and approve the plants producing processed animal protein;(b) the approval procedures that have been followed;(c) the list of the approved plants.2. The Commission shall carry out inspection in the third countries listed in Annex A to verify the application of the provisions of this Decision.Article 4 Decision 94/309/EC is amended as follows:(a) in Article 1 (1) the following words are inserted after the words 'third countries`: 'not listed in Annex A to Commission Decision 97/199/EC`;(b) in the heading of Annex A the following words are inserted after the word 'Community`: 'from third countries not listed in Annex A to Commission Decision 97/199/EC`.Article 5 This Decision shall apply from 1 April 1997.Article 6 This Decision is addressed to the Member States.Done at Brussels, 25 March 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 62, 15. 3. 1993, p. 49.(2) OJ No L 13, 16. 1. 1997, p. 24.(3) OJ No L 363, 27. 12. 1990, p. 51.(4) OJ No L 120, 11. 5. 1994, p. 44.(5) OJ No L 133, 4. 6. 1996, p. 28.(6) OJ No L 137, 1. 6. 1994, p. 62.(7) OJ No L 24, 31. 1. 1996, p. 34.(8) OJ No L 184, 18. 7. 1996, p. 43.(9) OJ No L 359, 9. 12. 1992, p. 23.(10) OJ No L 363, 27. 12. 1990, p. 51.ANNEX A All third countries laid down in Part X of the Annex to Commission Decision 94/278/EC.ANNEX B >START OF GRAPHIC>ANIMAL HEALTH CERTIFICATEfor petfood in hermetically sealed containers intended for dispatch to the European Community from third countries listed in Annex A to Commission Decision 97/199/ECNote for the importer:This certificate is for veterinary purposes only and the original must accompany the consignment until it reaches the border inspection post.Country of destination: Reference number of the health certificate: Exporting country: Responsible ministry: Certifying department: I. Identification of petfoodThe petfood was produced from raw material of the following species: Nature of packaging: Number of parts or packages: Net weight: II. Origin of petfoodAddress and veterinary registration number of the approved or registered establishment: III. Destination of petfoodThe petfood will be sent from: (place of loading)to: (country and place of destination)by the following means of transport: Number of the seal (1): Name and address of consignor: Name and address of consignee: (1) Optional.IV. AttestationI, the undersigned official veterinarian, certify that the petfood described above:(a) has been subject to heat treatment to a minimum Fc value of 3,0 in hermetically sealed containers;(b) was analysed by a random sampling of at least five containers from each processed batch by laboratory diagnostic methods to ensure adequate heat treatment of the whole consignment as foreseen under (a);(c) was produced by using ruminant protein (1);was produced without using ruminant protein (1);(d) was not produced from:- animals kept for agricultural production, which died but were not slaughtered, including stillborn and unborn animals, and, without prejudice to instances of emergency slaughtering for reasons of welfare, farm animals which have died in transit,- animals which were killed in the context of disease control measures either on the farm or in any other place designated by the comptetent authority,- animal waste including blood originating from animals which showed, during the veterinary inspection carried out at the time of slaughtering, clinical signs of diseases communicable to man or other animals,- those parts of an animal slaughtered in the normal way which were not presented for post mortem inspection, with the exception of hides, skins, hooves, feathers, wool, horns, blood and similar products;- meat, poultrymeat, fish, game and foodstuffs of animal origin which were spoiled,- animals, fresh meat, poultrymeat, fish, game and meat and milk products, which in the course of the inspections provided for in Community legislation failed to comply with the veterinary requirements for their importation into the Community,- animal waste containing residues of substances which posed a danger to human or animal health and milk, meat or products of animal origin rendred unfit for human consumption by the presence of such residues,- fish or offal from fish which was excluded from human consumption because of clinical signs of an infectious disease,unless the abovementioned animal protein:has been processed in a plant registered and approved in accordance with Council Directive 90/667/EEC and Article 2 of Commission Decision 97/199/EC and has been heated:- to at least 133 °C throughout its substance for a minimum of 20 minutes at a pressure of three bars, with a particle size prior to processing of not more than 5 centimetres (1)or- in case of non-mammalian protein, according to the system laid down in Chapter . . . of Commission Decision 92/562/EC (1),andthe random sample complies with the following standards (2):- Clostridium perfringens : absence in 1 gram (3),- Salmonella : absence in 25 grams, n = 5, c = 0, m = 0, M = 0 (4),- Enterobacteriaceae : n = 5, c = 2, m = 10, M = 3 Ã  102 in 1 gram (4);(e) has undergone all precautions to avoid recontamination with pathogenic agents after treatment.(1) Delete as appropriate.(2) Where:n = number of units comprising the sample;m = threshold value for the number of bacteria; the result is satisfactory if the number of bacteria in all sample units does not exceed m;M = maximum value for the number bacteria; the result is considered unsatisfactory if the number of bacteria in one or more sample units is M or more;c = number of sample units for the bacterial count of which may be between m and M, the sample still being considered acceptable if the bacterial count of the other sample units is m or less.(3) Sample taken after treatment.(4) Sample taken during storage at processing plant.Done at ,(place)on (date)Stamp (1)(signature of the official veterinarian) (1)(name in capital letters, qualifications and title)(1) The signature and the stamp must be in a colour different to that of the printing.>END OF GRAPHIC>